Hooker, J.
If a horse becomes frightened and beyond control, and runs away, and by reason thereof collides with an object in the highway, such fright is the proximate cause of an injury to the driver, and the only proximate cause, in one case as much as another, whether it causes the horse to fall down an embankment, back off a bridge, attempt to jump over a train of cars entirely obstructing the highway, or run into and among a lot of *513railway iron in the highway. And, so far as the question of proximate cause is concerned, it is as true in a case where a horse becomes frightened without fault of the driver, and runs with a driver behind him, as where he breaks his halter and runs away by himself. In all of these cases it may be said that the fright is one cause, without which the accident might not have happened, and that the -presence of the object with which the collision occurs is another, without which it could not have happened. And if the fright is the proximate, and the object the remote, cause in one of these cases, the conclusion is irresistible that it is in all of them. There are authorities that hold that both, are proximate, as they clearly are concurring, causes. See Grimes v. Railway Co., 3 Ind. App. 573; No. Manchester Agr’l Ass’n v. Wilcox, 4 Ind. App. 141; 16 Am. & Eng. Enc. Law, 436, 440, and cases cited. But the decisions of this State are at variance with this doctrine. Beall v. Township of Athens, 81 Mich. 536; St. Clair Mineral Springs Co. v. City of St. Clair, 96 Mich. 463; Bleil v. Railway Co., 98 Mich. 228.
As the plaintiff’s own testimony shows that her horse had run for a block or more, and that she saw the oar standing in the highway, but could not keep him from running the carriage against it, we must find that he was beyond control, through fright, and that this alone, under the cases cited, was the proximate cause of the accident.
The judgment should therefore be affirmed.
Long, Grant, and Montgomery, JJ., concurred with Hooker, J.